Citation Nr: 9919087	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-33 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to March 
1993.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating action of 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in June 1994 and the RO issued a 
statement of the case (SOC) in July 1994.  The veteran's 
substantive appeal was received in August 1994.

In August 1997, the veteran testified at a personal hearing 
before the undersigned Board Member, sitting at the RO.  A 
transcript of that hearing is associated with the record.  

The Board remanded the case in September 1997 for further 
development.  The Board again reviewed the case in February 
1999 and determined that it was necessary to obtain an 
opinion regarding the claimed psychiatric disability from a 
medical expert with the Veterans Health Administration (VHA).  
An opinion was rendered and the veteran's representative was 
provided with a copy of the opinion and afforded an 
opportunity to respond thereto.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is suffering from schizophrenia which was 
incurred in military service.  




CONCLUSION OF LAW

The veteran's schizophrenia is due to disease or injury which 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records include the report of a February 1992 
enlistment examination which was silent for any pertinent 
defects and noted a normal psychiatric clinical evaluation.  
The report of a November 1992 Medical Board noted that the 
veteran had been admitted to the hospital from active duty 
status, with a diagnosis of psychotic disorder.  Following 
mental status examination, the diagnosis was that of 
schizophreniform disorder.  In March 1993, the veteran was 
discharged from service and admitted to a VA medical facility 
for further treatment.

A March 1993 discharge summary pertaining to the veteran's 
four day hospitalization reported a diagnosis of 
schizophreniform disorder by history.  The report of an 
October 1993 VA examination yielded a diagnosis of 
schizophreniform disorder, currently in remission.  In an 
April 1994 addendum to that report, the examining 
psychiatrist noted that he could also have reported the 
following diagnoses:  schizophreniform disorder, resolved or 
past history of schizophreniform disorder.

The report of an August 1994 examination conducted by the 
Navy for the purpose of determining the veteran's retirement 
status included the examining psychiatrist's observation 
that, from a review of the veteran's course of psychiatric 
illness, "it ha[d] diminished its intensity, but ha[d] 
continued nonetheless.  This means that his illness ha[d] met 
the duration criterion for schizophrenia."  The diagnosis 
was that of Schizophrenia, Residual type (Single Episode in 
Partial Remission).  The examiner commented that it was 
"unlikely but possible" that the veteran's illness would 
improve over time, but "very unlikely" that it would 
improve within the next year.  Thereafter, the veteran was 
placed on Permanent Disability Retirement from the Navy.

Post-service treatment records document VA outpatient 
treatment and include references to private psychiatric 
treatment.  In the September 1997 remand, the Board had 
requested that the RO obtain any pertinent treatment records.  
Despite two attempts by the RO to contact the veteran and 
request the necessary information, those efforts were 
unavailing.  

Notations within the VA treatment reports include a May 1996 
entry which noted that the veteran had been advised by his 
private psychiatrist to contact the VA for treatment.  The 
veteran presented to the VA hospital and reported that he had 
suffered a "nervous breakdown."  It was noted that the 
veteran was presently taking Haldol and had a previous 
working diagnosis of schizophreniform disorder and previous 
successful treatment with Haldol.  

When the case was again reviewed by the Board in February 
1999, it was determined that additional inquiry concerning 
the medical question central to the case was required prior 
to appellate disposition.  The Board's request for an opinion 
was sent a psychiatrist within the VA health system.  

In that opinion, the psychiatrist reviewed the veteran's 
claims folder and related his pertinent clinical history.  
The psychiatrist noted that, during service, the veteran had 
initially been diagnosed with a personality disorder but 
became acutely psychotic soon after.  He was hospitalized at 
that time and responded to treatment with anti-psychotic 
medications, including Haldol.  The discharge diagnosis was 
that of schizophreniform disorder.  The expert noted that 
medication was discontinued in December 1993 and the veteran 
had been followed until June 1994 without medication or 
psychosis, at which time he was discharged from the clinical 
services.  The veteran next presented for VA treatment in May 
1996 after being hospitalized for a nervous breakdown and 
being treated with Haldol again.  The expert noted that there 
were no subsequent records available for review.

In response to the Board's inquiry, the psychiatrist noted 
that schizophreniform disorder symptoms are identical to 
schizophrenia except for the total duration of the illness.  
It was further noted that, following diagnosis of 
schizophreniform disorder, at least one-quarter of the 
patients recover to their base line social and vocational 
status on the resolution of the psychotic episode.  The 
remaining patients, when followed in long-term studies are 
reclassified as schizophrenia, schizoaffective disorder or 
Mood Disorder with psychotic features.  

It was the expert's opinion that:

[The veteran] was correctly diagnosed with 
Schizophreniform disorder (psychosis of longer than 
1 month and less than 6 months) and received the 
proper treatment, including the tapering off the 
antipsychotic medication after several months of 
stability.  He seemed to have recovered but 
apparently had another psychotic episode (very 
little information about this episode except that 
he was treated with Haldol). 

The expert noted several possible etiologies of recurrent 
psychotic episodes, including schizophrenia, substance use, 
mood disorders, and very severe personality disorders and 
discussed the possibility of each as they pertained to the 
veteran.  After reviewing the record, and noting no evidence 
of substance abuse, mood disorder or severe personality 
disorder, the expert concluded that the most likely diagnosis 
was that of schizophrenia.

The examiner concluded by stating that "the diagnosis of 
Schizophrenia is the most likely diagnosis which was 
initially manifested by the Schizophreniform symptoms first 
noted in service."



II.  Analysis

The Board initially finds that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board further finds that the 
matter has been adequately developed for the purpose of 
appellate review.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d) (1998).

The evidence of record documents an in-service onset of 
schizophreniform disorder and post-service diagnosis of 
schizophrenia.  Central to this appeal is a determination as 
to whether there is a relationship between the 
schizophreniform disorder and schizophrenia.  The only 
medical evidence addressing that question is the opinion 
provided by the expert within VHA who determined that the 
conditions were related.  The Board finds that opinion 
persuasive as it was offered after a complete review of the 
entire record as requested by the Board and refers to 
specific events and medical history to support the analysis. 

Given that opinion, and the additional evidence of record, 
notably the August 1994 Naval retirement examination which 
noted that the veteran's condition had met the duration 
criterion for schizophrenia and had continued, although 
diminished in intensity, the Board finds that the veteran's 
schizophrenia is due to service.  Hence, service connection 
is warranted.  




ORDER

Service connection for schizophrenia is granted. 



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

